           Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.345 Page 1 of 7

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                    UNITED STATES DISTRICT COURT
                                        SOUTIIERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                               V.                                (For Offenses Committed On or After November I, 1987)

                MICHAEL CRAIG ROSE (I)                              Case Number:       20CR0626-H

                                                                 Kerry Lee Armstrong
                                                                 Defendant's Attorney
Registration Number: 92611-298

•-
THE DEFENDANT:
IZl pleaded guilty to count(s) 2 of the Information.
                                    --'--'---'--====:::....--------------~------
•   was found guilty on count(s)
    after a nlea of not QUi]tv.   .
Accordingly, the defendant is adiudged guilty of such count( s), which involve the following offense( s):
                                                                                                                Count
Title & Section                  Nature of Offense                                                             Number(s)
18 USC 2252(a)(4)(B)             POSSESSION OF IMAGES OF MINORS ENGAGED IN                                        2
                                 SEXUALLY EXPLICIT CONDUCT




     The defendant is sentenced as provided in pages 2 through             7         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

lZI Count(s)     1 of the Information                       is dismissed on the motion of the United States.


IZl   Assessment: $100.00.


IZl   NTA Assessment*: $5,000.00.
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

IZl Fine waived            [81 Forfeiture pursuant to order filed on September 14, 2020, included l)erein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                  September 14 2020
                  FILED
                                                                                                                           .•;,~




                    SEP 1 5 2020
           Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.346 Page 2 of 7

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MICHAEL CRAIG ROSE (I)                                                     Judgment - Page 2 of 7
CASE NUMBER:            20CR0626-H

                                                  ™PRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 IS MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region. The Court further recommends that the
       Defendant participate in the Residential Drug Abuse Program (RDAP).




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       ~    on or before January 22, 2021 by 12:00 p.m., absent further order of the Court.
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           20CR0626-H
              Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.347 Page 3 of 7

     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             MICHAEL CRAIG ROSE(!)                                                       Judgment - Page 3 of 7
     CASE NUMBER:           20CR0626-H

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5YEARS.

                                            MANDATORY CONDITIONS

I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4. t:81The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. t:81The defendant must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6. t:81The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted ofa qualifying offense. (check if applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.




                                                                                                                20CR0626-H
             Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.348 Page 4 of 7

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  MICHAEL CRAIG ROSE (1)                                                                 Judgment - Page 4 of 7
 CASE NUMBER:                20CR0626-H


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer.as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least IO days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware ofa change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   pennit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, .ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                             20CR0626-H
          Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.349 Page 5 of 7

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MICHAEL CRAIG ROSE (1)                                                      Judgment - Page 5 of 7
CASE NUMBER:            20CR0626-H

                                 SPECIAL CONDITIONS OF SUPERVISION

   I. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
      electronic communications or data storage devices or media, and effects to search at any time, with or without a
      warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
      condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's
      duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for revocation; you
      must warn any other residents that the premises may be subject to searches pursuant to this condition.

   2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are imposed
      by the court

   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which can
      communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment, without
      prior approval by the court or probation officer, all of which are subject to search and seizure. The offender must
      consent to installation of monitoring software and/or hardware on any computer or computer-related devices owned
      or controlled by the offender that will enable the probation officer to monitor all computer use and cellular data.
      The offender must pay for the cost ofinstallation of the computer software.

   4. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment and/or
      counseling setting.

   5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
      through any third-party communication, with the victim or victim's family, without prior approval of the probation
      officer.

   6. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
      employment should be subject to continuous review and assessment by the probation officer.

   7. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public swimming
      pool, arcade, daycare center, carnival, recreation venue, library and other places primarily frequented by persons
      under the age of 18, without prior approval of the probation officer.

   8. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter that
      depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual sexually
      explicit conduct" involving adults as defmed by 18 USC § 2257(h)(l), and not patronize any place where such
      materials or entertaimnent are the primary material or entertainment available.

   9. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
      completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If deemed
      necessary by the treatment provider, the offender shall participate and successfully complete an approved state
      certified sex offender treatment program, including compliance with treatment requirements of the program. The
      Court authorizes the release of the presentence report, and available psychological evaluations to the treatment
      provider, as approved by the probation officer. The offender will allow reciprocal release of information between
      the probation officer and the treatment provider. The offender may also be required to contribute to the costs of
      services rendered in an amount to be determined by the probation officer, based on ability to pay. Polygraph
      examinations may be used following completion of the formal treatment program as directed by the probation
      officer in order to monitor adherence to the goals and objectives of treatment and as a part of the contaimnent model.

    10. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
        approved by the probation officer.
                                                                                                            20CR0626-H
           Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.350 Page 6 of 7

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               MICHAEL CRAIG ROSE {I)                                                      Judgment - Page 6 of 7
CASE NUMBER:             20CR0626-H

     11. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
         the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
         provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
         probation officer, based on ability to pay.

     12. Participate in a program of mental health treatment as directed by the probation officer. The Court recommends that
         the defendant take all medications as prescribed by a psychiatrist/physician, and not discontinue any medication
         without permission or good cause. The court authorizes the release of the presentence report and available
         psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
         release of information between the probation officer and the treatment provider. May be required to contribute to
         the costs of services rendered in an amount to be determined by the probation officer, based on ability to pay.

II
II
II




                                                                                                             20CR0626-H
          Case 3:20-cr-00626-H Document 51 Filed 09/15/20 PageID.351 Page 7 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MICHAEL CRAIG ROSE (I)                                                   Judgment - Page 7 of 7
CASE NUMBER:            20CR0626-H

                                            RESTITUTION

The defendant shall pay restitution in the amount of $10,000.00                unto the United States of America.


         Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A, the Defendant Michael Craig Rose shall pay
restitution in the amount of $10,000.00 as a result of the defendant's conviction for violating 18 U.S.C. §
2252(a)(4)(B), in the amount of$2,000 to each of the following victims:
         a.     "Sierra"/Jan Socks!
         b.     "Sarah"/Marinelandl
         c.     "Chelsea"/2crazygurls
         d.     "Jenny"/Jenny
         e.     "Lily"/ Vicky
         Such amounts are payable forthwith, and the defendant shall make a bona fide effort to pay restitution in
full as soon as practicable, but no later than 30 days after sentencing. After considering the factors set forth in
18 U.S.C. § 3664(f)(2), the Court finds that the defendant has the ability to pay the restitution as set forth above.
This order does not foreclose the United States from exercising all legal actions, remedies, and process available
to collect the restitution judgment, including but not limited to remedies pursuant to 18 U.S.C. §§ 3613 and
3664(m)(l)(A). Interest shall not accrue on the judgment.
        The defendant shall forward all restitution payments, by bank or cashier's check or money order payable
to the "Clerk, U.S. District Court," to:
               Clerk of the Court
               United States District Court
               Southern District of California
               333 West Broadway, Suite 420
               San Diego, CA 92101
       The bank or cashier's check or money order shall reference "Michael Craig Rose" and "Case No.
20cr626-H." The Clerk of the Court shall distribute payments to the victims listed above at addresses to be
provided to the Clerk's Office by the United States Attorney's Office.
       Until restitution has been paid, the defendant. shall notify the Clerk of the Court and the United States
Attorney's Office's Forfeiture and Financial Litigation Section of any change in the defendant's economic
circumstances that might .affect the defendant's ability to pay restitution no later than thirty days after the change
occurs.




                                                                                                         20CR0626-H
